Mr. Justice Fisher
delivered the opinion of the court.
The appellee filed his bill in the vice-chancery court at Plolly Springs, to redeem a tract of land, sold by the sheriff of Panola county, under an execution against one Angus Gillis, and purchased by the appellants.
Since this purchase, the appellee has purchased the right of Gillis in the land, which being only his right to redeem, is but a chose in action, and, therefore, liable to all equities in the hands of the assignee, which could be enforced against the assignor, Gillis.
The defence set up by the answer, and sustained by the exhibits and proof of the appellants is, that Gillis, at the time of the sale, held the legal title to the land, with the equitable title in the appellants. An equitable title is always complete when a court of chancery will compel the party holding the legal title to convey to the person having the equitable title, or will restrain such party from asserting rights under the legal title detrimental to the equitable title. In such case, the person holding the legal title is treated as a trustee for the person having the equity, and in this character will be held accountable in a court of chancery. The facts of this case clearly *193establish the trust against Gillis, and we have already seen that his assignee of the right to redeem can occupy no better attitude than he does.
It may be true that the judgment creditors of Gillis would not be affected by the equities of the appellants. But this question, if important at all in this controversy, is in favor of the appellants, who by their purchase acquired not only the legal title of the judgment debtor, but the rights of the judgment creditor, under, whose execution the land was sold. It cannot be contended that Gillis, in his application to redeem, can avail himself of the superior rights of the judgment creditor, over the equities of the appellants. As between creditors, one may have an equity or legal right superior to another; but this does not in the least weaken or impair the equities which both may assert against a common debtor or trustee. He is bound in law to perform his obligations to all; but if he is unable to do so, then creditors may claim to stand upon their rights to prior satisfaction. But, as already remarked, the rights of the judgment creditor passed to the purchasers at the-execution sale; and no contest between creditors can therefore-arise in this action.
The only right which the complainant can claim is, that the-legal title which the appellants acquired by the sheriff’s deed,, shall be vested in him. If a court of equity would not permit him. to enjoy rights under this title prejudicial to the appellants, it will not require them to convey it. It will only vest the legal title in a person, when he will be allowed, according' to the principles of equity, to enjoy rights incident to such title., Here, if the title were vested in complainant, it would not confer on him the rights incident to a legal title, but would only revive the trust which existed against Gillis before the execution sale. As it now stands, the legal and equitable title uniting in the same persons, the latter is merged in the legal title,. and consequently the trust is executed. The defendants have only accomplished for themselves that which a court of -equity would have enforced at any time, if necessary, — an execution of the trust.
*194Under the view which we have taken of the several questions, the decree is erroneous, and should be reversed.
Decree reversed, and bill dismissed.